[Cite as Carmosino v. Carmosino, 2018-Ohio-3010.]



                                   IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                        CLERMONT COUNTY




 DEBRA CARMOSINO n.k.a. WIEST,                      :

        Plaintiff-Appellant,                        :   CASE NO. CA2018-01-002

                                                    :          OPINION
     - vs -                                                     7/30/2018
                                                    :

 RICHARD CARMOSINO,                                 :

        Defendant-Appellee.                         :



              APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                           DOMESTIC RELATIONS DIVISION
                              Case No. 2010DRA00733



Hugan Law, LLC, Mary Jill Hugan, Suite 900, 30 Garfield Place, Cincinnati, Ohio 45202, for
plaintiff-appellant

John Woliver, 204 North Street, Batavia, Ohio 45103, for defendant-appellee



        S. POWELL, P.J.

        {¶ 1} Plaintiff-appellant, Debra Carmosino n.k.a. Wiest, appeals the decision of the

Clermont County Court of Common Pleas, Domestic Relations Division, finding her in

contempt for failing to comply with the trial court's standard parenting time schedule

regarding the parenting time of defendant-appellee, Richard Carmosino, with the parties'

minor son, C.C. Wiest also appeals the trial court's decision ordering her to pay $500
                                                                   Clermont CA2018-01-002

towards Carmosino's attorney fees and any outstanding court costs associated with

Carmosino's motion for contempt. For the reasons outlined below, we affirm.

       {¶ 2} On September 2, 2011, Wiest and Carmosino were divorced. While married,

Wiest and Carmosino had two children born issue of the marriage, a girl born on April 2,

1995 and a boy, C.C., born on December 18, 2006. As part of their divorce, Wiest was

named the residential parent and legal custodian of the children, whereas Carmosino was

awarded parenting time.      Because the parties could not reach an agreement as to

Carmosino's parenting time, Carmosino was awarded parenting time in accordance with

the trial court's standard parenting time schedule.

       {¶ 3} It is clear Wiest and Carmosino have significant animosity towards one

another, most of which appears to originate with Carmosino's fiancé and her relationship

with the parties' children. This is evidenced by the numerous post-decree motions filed with

the trial court, including a motion to modify the allocation of parental rights and

responsibilities and several competing motions for contempt. One such motion, the motion

subject to this appeal, is Carmosino's motion for contempt filed with the trial court on June

13, 2017, wherein Carmosino alleged Wiest denied him his parenting time with C.C.

between March 2, 2017 through June 1, 2017 in violation of the trial court's standard

parenting time schedule.

       {¶ 4} On August 25, 2017, a hearing on Carmosino's contempt motion was held

before a trial court magistrate. As part of this hearing, the magistrate heard testimony from

Wiest, Carmosino, and C.C.'s counselor, Gene Colina, among others.             Following this

hearing, the magistrate issued a decision finding Wiest in contempt for failing to comply with

the trial court's standard parenting time schedule regarding Carmosino's parenting time with

C.C. The magistrate also ordered Wiest to pay $500 towards Carmosino's attorney fees

and any outstanding court costs associated with Carmosino's motion for contempt.

                                             -2-
                                                                    Clermont CA2018-01-002

       {¶ 5} On September 21, 2017, Wiest filed objections to the magistrate's decision,

which she thereafter amended on October 24, 2017. As part of these amended objections,

Wiest argued the magistrate erred by "[f]ailing to find that it would not be in [C.C.'s] best

interest for [her] to force [C.C.] to spend time with [Carmosino] with [C.C.'s] current level of

anxiety and that the child's therapist [Colina] does not recommend that course of action."

Wiest also argued the magistrate erred by "[f]ailing to find [she] relied upon the child's

therapist [Colina] in not forcing [C.C.] to see [Carmosino]." Wiest further argued the

magistrate erred by ordering her to pay $500 towards Carmosino's attorney fees and any

outstanding court costs associated with Carmosino's motion for contempt.

       {¶ 6} On December 19, 2017, the trial court issued a decision denying Wiest's

objections to the magistrate's decision. In so holding, the trial court found Wiest failed to

prove she was justified in her decision not to "force" C.C. to go with Carmosino during

Carmosino's parenting time. Specifically, the trial court found Colina's testimony indicating

he recommended Wiest not "force" C.C. to go with Carmosino carried little weight given the

fact he "qualified his answer by testifying that due to malpractice he cannot ever recommend

that a parent force his/her child to spend time with the other parent." The trial court also

found the evidence did not support a finding that "[C.C.'s] anxiety rises to the level that

parenting time with [Carmosino] will cause [C.C.] physical or mental harm." The trial court

further affirmed the magistrate's decision ordering Wiest to pay $500 towards Carmosino's

attorney fees and any outstanding court costs associated with Carmosino's motion for

contempt.

       {¶ 7} Wiest now appeals from the trial court's decision, raising two assignments of

error for review.

       {¶ 8} Assignment of Error No. 1:

       {¶ 9} THE TRIAL COURT ERRED BY FINDING MOTHER IN CONTEMPT OF

                                              -3-
                                                                    Clermont CA2018-01-002

COURT.

      {¶ 10} In her first assignment of error, Wiest argues the trial court erred by finding

her in contempt for failing to follow the trial court's standard parenting time schedule

regarding Carmosino's parenting time with C.C. We disagree.

      {¶ 11} "Disobedience to court orders may be punished by contempt." Cottrell v.

Cottrell, 12th Dist. Warren No. CA2012-10-105, 2013-Ohio-2397, ¶ 11. To support a

contempt finding, the moving party must establish by clear and convincing evidence that a

valid court order exists, that the offending party had knowledge of the order, and that the

offending party violated such order. Hetterick v. Hetterick, 12th Dist. Brown No. CA2012-

02-002, 2013-Ohio-15, ¶ 35. A finding of contempt "does not require proof of purposeful,

willing, or intentional violation of a trial court's prior order." Townsend v. Townsend, 4th

Dist. Lawrence No. 08CA9, 2008-Ohio-6701, ¶ 27, citing Pugh v. Pugh, 15 Ohio St.3d 136

(1984). However, "[f]or a person to be held in contempt for disobeying a court decree, the

decree must spell out the details of compliance in clear, specific, and unambiguous terms

so that the person will know exactly what duties or obligations are imposed upon [that

person]." Renner v. Renner, 12th Dist. Clermont No. CA2013-06-042, 2013-Ohio-4644, ¶

25, citing Bishop v. Bishop, 5th Dist. Stark No. 2001CA00319, 2002-Ohio-1861.

      {¶ 12} Wiest was found to be in civil contempt for her failure to follow the trial court's

standard parenting time schedule regarding Carmosino's parenting time with C.C. A trial

court's finding of civil contempt, such as the case here, will not be disturbed on appeal

absent an abuse of discretion. Dimitriou v. Dimitriou, 12th Dist. Warren No. CA2011-11-

119, 2012-Ohio-4773, ¶ 13. An abuse of discretion connotes more than an error of law or

judgment; it implies that the court's attitude is unreasonable, arbitrary, or unconscionable.

Maloney v. Maloney, 12th Dist. Warren No. CA2015-10-098, 2016-Ohio-7837, ¶ 14, citing

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).              A trial court's decision is

                                             -4-
                                                                   Clermont CA2018-01-002

"unreasonable" when there is no sound reasoning process to support the decision. Vaughn

v. Vaughn, 12th Dist. Warren No. CA2007-02-021, 2007-Ohio-6569, ¶ 12, citing AAA

Enterprises, Inc. v. River Place Community Redevelopment Corp., 50 Ohio St.3d 157, 161

(1990).

       {¶ 13} Wiest initially argues the trial court erred by finding her in contempt because

there were two conflicting orders at play; specifically, the trial court's standard parenting

time schedule outlining Carmosino's parenting time with C.C. and the trial court's decision

on Wiest's motion to modify the allocation of parental rights and responsibilities, a decision

in which the trial court ordered both Wiest and Carmosino to cooperate in "all respects" with

C.C.'s counseling and follow "any recommendations" made by C.C.'s counselor, Colina.

Based on Colina's testimony at the hearing on Carmosino's motion for contempt, although

not recommending Wiest completely terminate Carmosino's parenting time with C.C.,

Colina recommended Wiest not "force" C.C. to go with Carmosino during Carmosino's

parenting time if C.C. did not want to go. As Colina testified, "Yeah, no way. We don't

recommend that, no way, no how."

       {¶ 14} Wiest claims she was placed in the "impossible position" of choosing between

these two court orders given Colina's recommendation that she not "force" C.C. to go with

Carmosino during Carmosino's parenting time if C.C. did not want to go. "[S]he chose to

follow the order, which in her mind, protected her son." Although there can be no dispute

that Wiest was ordered by the trial court to follow "any recommendations" made by Colina,

we find Wiest's interpretation of the trial court's order to be overly broad, hyper-technical,

and fashioned in such a manner to serve Wiest's own interests; namely, to deny Carmosino

his parenting time with C.C. Contrary to Wiest's claim otherwise, there is nothing in the

record to indicate the trial court intended Colina, an independently licensed social worker,

to usurp the trial court's own decision-making authority and assume a role greater than that

                                             -5-
                                                                               Clermont CA2018-01-002

of the trial court in determining what is in C.C.'s best interest. Any interpretation to the

contrary is incorrect given these highly contentious divorce proceedings.

        {¶ 15} It is well-established that decisions regarding parenting time, just as with

decisions regarding the award of parental rights and responsibilities, are decisions left to

the trial court after considering the testimony and evidence properly admitted for the trial

court's consideration. Lykins v. Lykins, 12th Dist. Clermont Nos. CA2017-06-028 and

CA2017-06-032, 2018-Ohio-2144, ¶ 30. That is not to say Colina's recommendations

regarding C.C. should be outright ignored. Quite the contrary, given the importance Colina

plays in C.C.'s development. However, based on the record properly before this court, it is

clear Wiest's attempt to apply the trial court's order in such an overly broad, hyper-technical

fashion was improper, disingenuous, and an apparent attempt to punish Carmosino for his

past indiscretions. No matter how much Wiest may disagree with the trial court's order

regarding Carmosino's parenting time with C.C., it is not within Wiest's authority as C.C.'s

residential parent and legal custodian to unilaterally modify the trial court's standard

parenting time schedule to suit her own needs. Wiest's first argument lacks merit.

        {¶ 16} Wiest next argues the trial court erred by finding her in contempt because the

record contained some evidence indicating C.C. may suffer physical or mental harm by

spending time with Carmosino during Carmosino's parenting time.1 However, after a full

and thorough review of the record, we find Wiest's argument is nothing more than a

challenge to the trial court's decision as to the proper weight to be given to evidence

presented. As the trier of fact, it was the trial court's "exclusive function" to determine the

weight to be given to such evidence. Petrak v. Petrak, 12th Dist. Butler No. CA93-04-075,


1. As this court has stated previously, when the trial court establishes parenting time schedule, "in the
absence of proof showing that visitation with the non-custodial parent would cause physical or mental harm
to the children, or a showing of some justification for preventing visitation, the custodial parent must do more
than merely encourage the minor children to visit the non-custodial parent." Ware v. Ware, 12th Dist. Warren
No. CA2001-10-089, 2002 Ohio App. LEXIS 887, *5-6 (Mar. 4, 2002).
                                                      -6-
                                                                     Clermont CA2018-01-002

1994 Ohio App. LEXIS 648, *8 (Feb. 22, 1994).

       {¶ 17} While it may be true that the record contained some evidence indicating C.C.

may suffer physical or mental harm by spending time with Carmosino during Carmosino's

parenting time, most notably from Wiest herself, it is clear the trial court gave little weight to

such evidence. It is well-established this court should not reverse a trial court's decision "if

it merely has a difference of opinion on questions of credibility or the weight of the

evidence[.]" McQueen v. Greulich, 8th Dist. Cuyahoga No. 100544, 2014-Ohio-3714, ¶ 24.

The trial court found the evidence did not support a finding that "[C.C.'s] anxiety rises to the

level that parenting time with [Carmosino] will cause [C.C.] physical or mental harm." We

find no error in the trial court's decision. Wiest's second argument lacks merit.

       {¶ 18} In light of the foregoing, having found no error in the trial court's decision

finding Wiest in contempt for failing to follow the trial court's standard parenting time

schedule regarding Carmosino's parenting time with C.C., Wiest's first assignment of error

is overruled.

       {¶ 19} Assignment of Error No. 2:

       {¶ 20} THE COURT ERRED IN AWARDING FATHER ATTORNEY FEES IN THE

AMOUNT OF $500.00 AND ORDERING MOTHER TO PAY ANY OUTSTANDING COURT

COSTS.

       {¶ 21} In her second assignment of error, Wiest argues the trial court erred by

ordering her to pay $500 towards Carmosino's attorney fees as well as

       {¶ 22} any outstanding court costs associated with Carmosino's motion for

contempt. Wiest, however, readily admits as part of her appellate brief that "[t]the award of

attorney fees is appropriate in contempt actions to punish the contemnor." Based on the

facts and circumstances of this case, and considering the requirements as outlined in R.C.

3109.051(K) and the trial court's local rules, we agree that an award of reasonable attorney

                                               -7-
                                                                  Clermont CA2018-01-002

fees and outstanding court costs was proper in this case. Therefore, in light of our decision

above, we find no error in the trial court's decision ordering Wiest to pay $500 towards

Carmosino's attorney fees and any outstanding court costs associated with Carmosino's

motion for contempt. Accordingly, finding no error in the trial court's decision, Wiest's

second assignment of error is overruled.

      {¶ 23} Judgment affirmed.


      PIPER and M. POWELL, JJ., concur.




                                             -8-